                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

ARVILLA STINSON, as next friend,              )
of K.R., a minor,                             )
                                              )
            Plaintiff,                        )
                                              )
      v.                                      )         CASE NO. 2:15-CV-924-WKW
                                              )
MONTGOMERY COUNTY BOARD OF                    )
EDUCATION, et al.,                            )
                                              )
            Defendants.                       )

                              GENERAL BRIEFING ORDER

       For any motions to remand, motions to dismiss, motions for judgment on the

pleadings, motions for summary judgment, and Daubert motions filed in this case, it is

ORDERED that:

       1.     The movant shall file its brief and any evidentiary submission simultaneously

with the filing of the dispositive motion.

       2.     The opponent’s response brief and any evidentiary submission shall be due

21 days after the date the motion is filed.

       3.     The movant’s reply brief, if any, shall be due 7 days after the date the

response is filed.

       4.     The motion shall be under submission on the due date of the reply brief.

Unless the court determines that a hearing is necessary or helpful, at which time a hearing

date will be set, the court will determine the motion without oral argument upon

submission.
       5.     Federal Rule of Civil Procedure 6(a), but not Federal Rule of Civil Procedure

6(d), applies in computing the time periods above.

       6.     Briefs in support of or in opposition to any motion generally should not

exceed 25 pages. If a brief exceeds 25 pages, counsel must include a table of contents

indicating the main sections of the brief, the principal arguments and citations to authority

made in each section, and the pages on which each section and any sub-sections may be

found. Additionally, if the brief exceeds 25 pages or if the brief and the accompanying

attachments/exhibits together exceed 25 pages, the filing party shall submit to chambers a

paper courtesy copy. Courtesy copies should be printed after filing in CM/ECF, with

the CM/ECF header printed on every page. The courtesy copy shall be bound in a

three-ring binder, tabbed, and printed double-sided. The binder shall include both a

front label and a spine label clearly marked with the case number and case name.

       7.     There is no requirement that courtesy copies be delivered to chambers by the

due date; courtesy copies may be mailed or shipped to chambers on the day they are due.

       8.     Any discussion of evidence in a brief must include the specific reference, by

name or document number and by page and line, to where the evidence can be found in the

supporting evidentiary submission or in any document filed with the court.

       9.     Failure to comply strictly with this Order for all future filings may result in

the striking of the filing or other appropriate sanctions.

       DONE this 30th day of October, 2020.
                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
.
